DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 Claim Objections
Claim 13 objected to because of the following informalities:  the claim reads that the baseline EEG is an actual EEG recording. Any baseline EEG will inherently be an EEG recording and therefore, this limitation does not appear to adds no patentable weight to the claim beyond that of a baseline EEG.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hendler (US Patent No 20140148657 A1) in view of Mhuircheartaigh (US Patent No 20150148700 A1).
	Regarding claim 1, Hendler teaches a method for localizing regions in a brain ([abst] A system and method are presented for use in monitoring brain activity of a subject…indicative of a subject's brain activity originated from locations in the subject's brain), 
comprising collecting signals having a power component from a plurality of EEG electrodes ([0042] the EEG signature can be developed as a regularized logistic (ridge) regression classifier constructed from instantaneous signal values (i.e. signal amplitude and/or instantaneous signal power)),
detecting and localizing one or more regions of silence in a low-resolution grid in the brain by accounting for a contribution of each of the sources to the power component of the collected EEG signals ([0002] EEG enables high temporal resolution, in the order of milliseconds, and is therefore useful for detecting quick changes in the electrical activity of the brain. EEG, however, has undesirably low spatial resolution, i.e. it lacks accuracy for determining with satisfactory resolution the region from which the neural signals are generated. [0055] an EEG electrode arrangement configured for placing on a scalp of a subject and detecting electrical signals originated by neural activity of a subject's brain, and for generating EEG data indicative thereof; and [0146] the frequency identification model includes the classifier's performance at each electrode serving as a spatial localizer of information relevant to the stimulus/task; the examiner interprets the EEG data disclosed in Hendler as equivalent to a low-resolution grid due to the teachings of paragraph [0002]),
using the one or more localized regions of silence in the low- resolution grid as an initial estimate locations of the one or more regions of silence in a high- resolution grid of the brain ([0003] Another practice relates to spatial scanning…in which neurally active regions are differentiated from neurally inactive regions. Spatial scanning is known to provide high-resolution spatial data and is used to pinpoint (within a few millimeters) the neurally active areas; [0008] The technique of the invention is capable of analyzing a relation between temporal and spatial measurements of a subject's brain (e.g. EEG data as temporal data and fMRI as spatial scan data; or solely EEG or the like data obtained from a matrix of electrodes), during the brain activity of the subject; [0011] the EEG data collected from a matrix of electrodes may by itself present a certain type of spatial data. [0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain and an activity level of the one or more regions corresponding to individual functions of the brain, and generating a spatial scan data; the examiner interprets the spatial scan data as an equivalent to a high-resolution grid due to the teaching of paragraph [0003] and based on paragraph [0008] it is evident that the invention disclosed in Hendler utilizes both a low-resolution and a high-resolution grid, furthermore, due to the teaching of paragraph [0011] it is clear that the spatial data can also comprise EEG data),
and iteratively localizing (Fig. 4) the one or more regions of silence in the high-resolution grid based on a covariance of the sources and a contribution of each of the sources to the power component of the collected EEG signals until a center-of-mass for each region of silence converges ([0042] model may comprise a regularized logistic or ridge regression classifier configured to identify frequency bands in the EEG data related to neural activation of the one or more regions...for each pair of electrodes, relevant frequency bands in the EEG data (e.g. for a specific brain state, e.g. response to external stimulus...The optimization of the model comprises determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to one or more regions of the brain, e.g. responding to the stimulus by neural activity, and determining selected time points of measurements, e.g. corresponding to the response to the stimulus. The optimization of the at least one model may therefore comprise providing a relation between one or more frequency bands in EEG data taken from one or more electrodes with the spatial scan data to provide inference of the electrodes locations and frequency bands related to neural activation of the one or more regions; [0166] At 312, a degree of correlation between the modulation of limbic activity and the desired modulation of limbic activity is then obtained to enable to determine a psychological evaluation of the subject. If the degree of correlation is high, such as, but not limited to, significant person correlation coefficient, then a success message is conveyed to the subject at 314. If the degree of correlation is low such as insignificant person correlation coefficient, then a failure message is conveyed to the subject at 316, and optionally, the stimulus is applied again on the subject at 303).

    PNG
    media_image1.png
    700
    527
    media_image1.png
    Greyscale

Hendler fails to explicitly teach identifying one or more spatially-uncorrelated sources of the collected EEG signals. 
However, Hendler does teach [0071] In some embodiments, the method comprises simultaneously with performing the EEG scan: measuring a physiological property of the subject; and after extracting the modulation: using a predetermined signature-to-region map to identify the active region in the subject's brain; and validating the determined regions, by comparing the measured physiological property with a predetermined physiological property associated with neural activity in the identified region. Given that the mapping taught here depends on spatial properties, it would be obvious to one of ordinary skill in the art that in order to perform the mapping described here one would need to determine sources that are spatially uncorrelated in order to ensure there is not a confounding correlation causing the measured value.
Hendler fails to teach localizing regions of silence. 
However,  Mhuircheartaigh teaches [0027] For enhanced functionality, the processing means may be operable to detect a burst suppression marker as a marker for the state of true perception loss. Preferably, the burst suppression marker is a burst suppression ratio. Preferably, the burst suppression ratio is a fraction of time an oscillation is in a suppressed state (or alternatively brain activity in a suppressed state where multiple oscillations combine to form the observed brain activity) and [0198] The burst suppression ratio BSR is defined as the fraction of time in the suppressed state compared with the total epoch length under investigation, with a burst suppression ratio of 100% signalling EEG silence.
Hendler and Mhuircheartaigh are considered analogous because both involve measurement of brian activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design a method with all the features of that disclosed in Hendler in order to detect a lack of neurological activity.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh as applied to claim 1 above and further in view of Reiner (US Patent No 20190175090 A1).
Regarding claim 2, Hendler fails to teach wherein the one or more contiguous regions of silence in the low- resolution grid is localized using convex spectral clustering. 
However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Handler and Reiner are considered analogous because both disclose methods of analyzing brain activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would be convex by definition, as otherwise it would not converge onto a solution.
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh as applied to claim 1 above and further in view of Reiner and Gordon (US Patent No 20050273017 A1).
Regarding claim 3, Hendler teaches wherein localizing the one or more regions of silence in a low-resolution grid further comprises obtaining a model brain indicating locations of the sources in the brain ([0040] analyzing the relation between the EEG temporal data and the spatial scan data to identify the EEG signature may comprise optimization of some value of one or more parameters of at least one predetermined model. The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state, e.g. responding to the stimulus by neural activity and determining time points of measurements corresponding to the brain condition, e.g. response to the stimulus; [0097] The EEG recording may include bipolar and/or referential measurements, according to the needs/limitations of the user. At this stage, the EEG measurements are taken over a plurality of channels, each channel measuring signals between two electrodes located at different locations on the subject's scalp); and determining, for each source, a cross-correlation coefficient indicating the contribution of the source to readings from each of the plurality of electrodes ([0138]  correlation coefficient between the signature as derived from various EEG electrodes).
Hendler fails to teach calculating a normalized variance for each of the cross-correlation coefficients, deriving, based on the normalized variance, a source contribution measure for the low-resolution grid for each of the sources, and localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. 
However, Gordon teaches [0148] Circular variance is an index of the extent to which the sites are in phase or phase-locked with each other. Circular variance is a normalized measure that ranges from 0 to 1 and is completely independent of the amplitude of the responses. Like a correlation coefficient, it therefore has no associated units of measure. It can be thought of as similar to a coherence estimate, except that it is an index of the extent of phase-locking across many sites rather than just between two sites as with coherence and [0149] This analysis produces a time series of values which represent (in units of circular variance) the extent of phase-locking (or how homogenous the phases are) for Gamma activity, as a function of time, within the sites making up each region of interest.
Hendler and Gordon are considered analogous because both involve the analysis of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a probability-based measure for determining how significantly each source contributes to the recorded output. A variance measure has been used in such an application and normalizing this measure has been shown to improve the quality of the data.
Hendler in view of Gordon fails to teach localizing silent sources in the low-resolution grid using convex spectral clustering based on the source contribution measures for the low-resolution grid. However, Reiner teaches [0011] the calculating spectral patterns step comprises at least one analysis technique or algorithm selected from: clustering algorithm.
Hendler and Reiner are considered analogous because both disclose methods of analyzing brain activity in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an established method known in the art in order to localize specific sources of EEG data, for which spectral clustering has been shown to work well. Furthermore, the clustering algorithm would inherently be convex, as otherwise it would not converge onto a solution.
Regarding claim 6, Hendler teaches wherein the model of the brain indicating the locations of the sources  is derived from an MRI scan of the brain ([0012] Generally speaking, the present invention utilizes multiple measurements on the subject's brain to determine a multi-parameter function of the measured signal variation, i.e. a time-frequency function or preferably a spatial-time-frequency function. Generally, such function may be determined from the electrical measurements themselves (using multiple electrodes at different locations with respect to the subject's brain, i.e. different locations of the subject's scalp), or by one or more electrodes for electrical measurements and additional special scan providing image data from different locations in the brain).
Regarding claim 7, Hendler teaches wherein the model of the locations of the sources in the brain is derived from an average MRI scan from a plurality of individuals. ([0035] the method comprises performing the measurements and analysis on a plurality of subjects and creating a database of EEG signatures, which may or may not include data indicative of the corresponding plurality of the brain state/conditions (e.g., tasks or stimuli)).
Regarding claim 8, Hendler teaches wherein the model of the locations of the sources in the brain is derived from an MRI scan of a different brain ([0045] The validation of the signature may be performed by analyzing estimated sources of activation using MR-based head models and/or beamformer approach to projection space. Structural or functional information of MRI signals can be used to identify a signature comprising individual volume conductor (head) models that include different conductivities for the skin, skull, and brain compartments (i.e., a so-called boundary-element model)).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler in view of Mhuircheartaigh, Reiner, and Gordon as applied to claim 3 above, and further in view of Principe (US Patent No 20160242690 A1).
Regarding claim 4, Hendler teaches one or more regions of silence ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain) Hendler fails to teach further comprising: estimating the size of the one or more regions of silence. However, Principe teaches [0360] The classification performance was tested when using the models' trial-varying parameters as features. Specifically, 4 sets of 3 features were compared: 1. Time alignment of the temporal waveform; 2. Scalar magnitude of temporal waveform (log-transformed); 3. Time-series RMS power after spatial projection (log-transformed); 4. A combination of (1) and (2)
Hendler and Principe are considered analogous because both involve performing numerical techniques on neurological data in the form of EEG signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine various additional parameters such as the magnitude of the signal analyzed.
Regarding claim 5, Hendler teaches wherein the one or more regions of silence comprises a plurality of the sources from the model brain ([0040] The optimization of the at least one model may comprise determining a set of EEG measurement locations from which a part of the EEG data is measured corresponding to the one or more regions under certain brain state; ([0056] a spatial scanner configured for scanning the subject's brain and identifying one or more regions of neural activity in the subject's brain).
Allowable Subject Matter
Claims 9-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed Sep. 26, 2022 have been fully considered but they are not persuasive. The applicant argues that their invention is patentably distinct from the Hendler reference due to the fact that EEG data alone is insufficient to perform the disclosed functions. While the Hendler reference discloses the use of fMRI data due to certain advantages it may have, Hendler makes it clear that EEG data alone would be sufficient to perform the specified functions. Paragraph [0008] of Hendler reads as follows:
The technique of the invention is capable of analyzing a relation between temporal and spatial measurements of a subject's brain (e.g. EEG data as temporal data and fMRI as spatial scan data; or solely EEG or the like data obtained from a matrix of electrodes), during the brain activity of the subject. As will be described further below, this is particularly useful to create a neural feedback from the patient's brain, which may then be guided only by using EEG brain activity measurements.
	
Furthermore, Hendler makes the case even further that the analysis can be performed in the absence of the use of an fMRI as paragraph [0011] reads as follows:
the spatial data is exemplified as measured data of a type different from the temporal data (e.g. fMRI). However, it should be understood that generally, the EEG data collected from a matrix of electrodes may by itself present a certain type of spatial data. Moreover, the time pattern of the collection of electrical signals from the electrodes (i.e. a so-called "dynamic data") may also be used for the analysis.
	
Thus, it is understood that while Hendler prefers to use fMRI data as the source of the spatial data, the invention disclosed in Hendler would work as specified with the use of exclusively EEG signals. Therefore, the office asserts that Hendler does teach a low resolution and a high resolution grid in the form of temporal and spatial data and that both of these grids are made up of EEG signals. As a result, the 103 rejection of independent claim 1 stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793